 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     UNITED STATES OF AMERICA,              )
 9                                          )                Case No. MC19-0061RSL
                      Plaintiff,            )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   JAMES RUBIN ROWE,                      )                CONTINUING GARNISHMENT
                                            )                AND NOTICE TO DEFENDANT/
12              Defendant/Judgment Debtor,  )                JUDGMENT DEBTOR
                                            )
13              v.                          )
                                            )
14   POWILL MANUFACTURING &                 )
     ENGINEERING, INC.,                     )
15                                          )
                      Garnishee.            )
16   _______________________________________)
17
            This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
18
     Garnishment” for property in which the defendant/judgment debtor, James Rubin Rowe, has a
19
     substantial nonexempt interest and which is in the possession, custody, or control of the
20
     garnishee, Powill Manufacturing & Engineering, Inc. The Court having reviewed the record in
21
     this matter, hereby ORDERS that the Clerk of Court issue the “Writ of Continuing
22
     Garnishment” (Dkt. # 1-3) and the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-4)
23
     submitted by plaintiff’s counsel on May 28, 2019. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff
24
     shall serve the defendant/judgment debtor and the garnishee with a copy of the writ and
25
     accompanying instructions.
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT
 1        Dated this 30th day of May, 2019.
 2
 3
                                              A
                                              Robert S. Lasnik
 4                                            United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT           -2-
